internal_revenue_service national_office technical_advice_memorandum february number release date third party contact none index uil no case-mis no ------------------------------------------------------------------------------------ --------------- tam-168289-03 cc psi b06 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ---------------------------------- ------------------------ -------------- -------------------------- ---------------- -------------- -------------------------- taxpayer ------------------------------------ ------------------------------------------- party a ------------------------- franchise b --------------------------------------------------- league c --------------------------------- year -------- date ---------------- issue s whether certain media rights which are the rights to receive revenue from local and national broadcast of league c games through existing or future contracts previously determined to be non-amortizable are properly characterized as being in the nature of tam-168289-03 goodwill and thus classified as a class iv asset in accordance with sec_1 1t d of the temporary income_tax regulations as in effect in year conclusion s because the non-amortizable media rights asset at issue herein possesses characteristics of the concept of goodwill the non-amortizable media rights asset at issue herein is properly characterized as being in the nature of goodwill and thus is properly classified as a class iv asset in accordance with sec_1_1060-1t d as in effect in year facts taxpayer a limited_partnership acquired a professional sports franchise of the league c in year from a third party specifically the current partners of taxpayer acquired the entire partnership_interest of the prior partners of party a which held franchise b the change in ownership of over of the partnership interests resulted in an ' termination of party a following the termination party a contributed all of its assets and liabilities to the new partnership taxpayer and the terminated partnership distributed interests in the new partnership to the purchasing partners since a ' election was in place the basis of partnership assets was adjusted pursuant to and taxpayer allocated the purchase_price to the individual assets using the provisions of ' pursuant to ' an accounting firm was retained by taxpayer to value the acquired assets among the assets identified valued and determined to have a useful_life are both the national television rights and local media television and radio rights the acquisition of a league c sports franchise admits the purchaser into membership of the league c in which the sports team competes membership in the league c carries with it substantial and valuable rights one of the ----------------------------------------- rights of a franchisee is to share in league c-wide revenue sources including national television contracts this sharing is a perpetual right that exists for as long as the franchise exists individual franchises do not have the right to separately negotiate a national broadcast contract the league c shares the national broadcast revenues among its franchise members the home team retains local broadcast rights and the away team retains the right to broadcast the game back to its home territory except during playoff or championship matches the national media contracts have renewal provisions providing for exclusive negotiation rights with respect to any further contract and if no agreement can be reached league c may negotiate with others tam-168289-03 the franchisee has the right to negotiate local television and radio broadcast contracts the current contracts have one year remaining and have renewal language similar to the national television broadcast contracts on date a national_office field_service_advice fsa was issued by the office of associate chief_counsel passthroughs and special industries concerning the subject transaction fsa the fsa determined that the media rights acquired in connection with the acquisition by taxpayer of franchise b in year are an asset separate and distinct from goodwill the fsa also determined that the media rights asset is inherent in the franchise acquired and that such rights have an indeterminate useful_life co-extensive with the life of the franchise and thus are not depreciable under sec_167 of the internal_revenue_code law and analysis an intangible asset that would otherwise fall within the concept of goodwill is depreciable provided it has an ascertainable value and a limited useful_life that can be determined with reasonable accuracy 507_us_546 with the purchase of franchise b taxpayer acquired numerous assets tangible and intangible most of the identified assets have an ascertainable value but some like the media rights at issue herein have been determined by the internal_revenue_service to not possess a limited useful_life that can be determined with reasonable accuracy treasury regulations under sec_1060 provide for the application of the residual_method to allocate consideration among all assets of an acquired trade_or_business as in effect in year1 sec_1_1060-1t d divided the acquired assets into the following four classes class i includes cash and cash equivalents class ii generally includes certificates of deposits class iii includes all assets other than class i ii or iv assets both tangible and intangible whether or not depreciable depletable or amortizable and class iv includes intangible assets in the nature of goodwill and going_concern_value to the extent that the purchase_price exceeds the value of the assets included in classes i ii and iii the excess is allocated to assets included in class iv the residual class of assets for purposes of sec_1060 goodwill is not defined in the code or regulations as in effect in year treasury and the service have never defined the phrase in the nature of for purposes of these regulations new regulations under sec_338 and sec_1060 proposed in reg-107069-97 c b and subsequently adopted as final in date td c b eliminated the phrase in the nature of for the residual class of assets the result was to narrow the scope of the class to only goodwill and going_concern_value for tam-168289-03 years after the period here at issue the preamble to the proposed_regulations comments that the scope of the residual class class v as in effect prior to the proposed_regulations was narrowed because many sec_197 intangibles would have been characterized by the irs as assets in the nature of goodwill and going_concern_value prior to the enactment of sec_197 the current regulations provide somewhat ambiguous guidance as to the line between current class iv and current class v 1999_2_cb_354 the preamble further noted that another clarification recognizes that many sec_197 assets would have been considered part of goodwill or going_concern_value at the time congress enacted sec_1060 c b pincite the reference to assets and the use of the phrase in the nature of in the description of class iv in sec_1_1060-1t d indicates that class iv includes goodwill and going_concern_value and also other assets that can be separately identified and have the characteristic or characteristics of goodwill the characteristics that define goodwill include an expectation of continued patronage the excess of purchase_price over the value of otherwise identifiable assets of a trade_or_business and for purposes of sec_167 no determinable useful_life c f 64_tc_807 in revrul_74_456 c b the service concluded that in general customer intangibles are in the nature of goodwill because they represent the customer structure of a business their value lasting until an indeterminate time in the future this revenue_ruling also reasoned that in an unusual case amortization is allowable for such assets turning on a factual showing of the assets having an ascertainable value separate and distinct from goodwill and a limited useful_life the duration of which can be ascertained with reasonable accuracy in the instant case the media rights asset is akin to a customer intangible has an ascertainable value but not necessarily a value separate from continued patronage and does not have a determinable useful_life consequently the media rights asset at issue herein possesses characteristics of the concept of goodwill accordingly the non- amortizable media rights at issue herein is properly classified as a class iv asset in accordance with sec_1_1060-1t d as in effect in year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
